Citation Nr: 1019708	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches (claimed 
as migraines), including as a result of exposure to 
herbicides (Agent Orange).

2.  Entitlement to service connection for hypertension, 
including as a result of exposure to herbicides (Agent 
Orange).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as a result of exposure 
to herbicides (Agent Orange).

4.  Entitlement to service connection for emphysema, 
including as a result of exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2008-issued rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In his December 2008 VA Form 9, the Veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  However, he subsequently withdrew his request in a 
February 2009 statement.

In an August 2009 rating decision, the RO granted tinnitus at 
a 10 percent disability rating and denied service connection 
for bilateral hearing loss.  However, the Veteran has neither 
perfected an appeal of the denial of service connection by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement) nor appealed either 
the initial rating or effective date assigned for his 
tinnitus.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2009); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, these issues are not before the Board.


FINDINGS OF FACT

1.  There is medical evidence of current diagnoses of 
headaches, hypertension, COPD, and emphysema.

2.  There is no evidence of complaints of, or treatment for, 
headaches, hypertension, COPD, or emphysema during service, 
within one year of service, or for many years thereafter.

3.  There is no evidence of a link between the Veteran's 
headaches, hypertension, COPD, and emphysema.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  

3.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

4.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in February 
2008.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; 
Quartuccio, supra.

Additionally, the February 2008 VCAA letter from the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, he has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the February 2008 VCAA notice 
letter prior to the July 2008-issued determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing 
error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), private treatment 
records as identified and authorized by the Veteran, and 
medical records from the Social Security Administration 
(SSA).  Further, the Veteran and his representative have 
submitted numerous statements in support of his claim.  

The Board acknowledges the lack of VA examinations regarding 
the etiology of the Veteran's claimed disabilities; however, 
such examinations are unnecessary in this case.  In this 
regard, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
In this case, while there is evidence of current diagnoses 
of, and treatment for, the aforementioned disorders, there is 
no evidence of an injury or disease during service and no 
indication that any such disorders may be associated with the 
Veteran's service.  Thus, the first, second, and third 
elements of McLendon are not met and VA examinations to 
establish a nexus are not required.  Therefore, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

"Service in Vietnam", for purposes of this presumption, 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  
38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) issued its decision in Haas v. Peake, 525 F.3d 
1168, 1187-1190 (Fed. Cir. 2008), wherein it confirmed VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  A Veteran who never went ashore 
from ship on which he served in Vietnamese coastal waters was 
not entitled to presumptive service connection due to alleged 
Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-
1194.  In addition, the Federal Circuit Court held that 
"service in Vietnam" will not be presumed based upon the 
Veteran's receipt of a Vietnam Service Medal (VSM).  See 
Haas, supra.  See also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or 
other sources in order for the presumptions of 38 C.F.R. 
§ 3.309(e) to be applicable.  Exposure to herbicides is not 
presumed in such instances.  However, once exposure to 
herbicides has been established by the evidence of record, 
the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases is applicable.

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) has emphasized 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his migraines, 
hypertension, COPD, and emphysema were incurred in service, 
particularly due to exposure to Agent Orange.  See, e.g., VA 
Form 9 dated in December 2008.  

One initial point worth noting in regards to this claim is 
that, despite the Veteran's allegation that he may have been 
exposed to Agent Orange during service, he never served in 
the Republic of Vietnam during service.  Rather, according to 
the Veteran, he served in Germany during his period of 
service.  Therefore, it cannot be presumed that he was 
exposed to an herbicide agent during his service.

As already discussed above, the threshold criterion for 
service connection is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, private treatment records show that the Veteran 
currently receives treatment for headaches, hypertension, 
COPD, and emphysema.  See, e.g., private treatment records 
from D. G. Chase, M.D., dated in October 2007; from B. W. 
McAlpin, M.D., dated in November 2007; and from D. Greenhaw, 
M.D., dated from July 2007 to January 2008.  Thus, the 
evidence of record confirms that the Veteran currently has 
headaches, hypertension, COPD, and emphysema.  Consequently, 
the determinative issue is whether these disorders are 
somehow attributable to the Veteran's military service, 
including his alleged exposure to Agent Orange or other 
herbicide during service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to Agent 
Orange exposure, the Board again emphasizes that the Veteran 
has never alleged that he served in the Republic of Vietnam; 
rather, he has indicated that he served in Germany during 
service.  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides, specifically Agent Orange, is 
not for application in this case.  This does not, however, 
preclude the Veteran from establishing his entitlement to 
service connection for the claimed conditions with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

However, the Board finds that service connection for 
headaches, hypertension, COPD, and emphysema on a direct 
basis is not warranted.  STRs are negative for any complaint, 
treatment, or diagnosis of the aforementioned disorders, or 
symptomatology thereof, during service.  Post-service, the 
first mention in the claims file of diagnoses of, and 
treatment for, these disorders is from October 1997 and 
November 1997, more 20 years after the Veteran's discharge 
from service.  In this regard, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Prior to that time, there 
is no indication that the Veteran had complained of, or been 
treated for, headaches, hypertension, COPD, or emphysema, or 
any related symptoms.  It follows, therefore, that the Board 
finds no evidence of these disorders or other chronic disease 
within one year after the Veteran's separation from service.  
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Further, there is no basis to award 
service connection for any of the claimed disorders based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

Finally, there is no competent evidence of a nexus between 
his headaches, hypertension, COPD, and emphysema, and his 
military service decades earlier, to include his alleged 
exposure to herbicides at that time.  Boyer, 210 F.3d at 
1353; Maggitt, 202 F.3d at 1375.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
headaches, hypertension, COPD, and emphysema, he is not 
competent to render an opinion as to the medical etiology of 
these disorders, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for headaches is denied.

Service connection for hypertension is denied.

Service connection for COPD is denied.

Service connection for emphysema is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


